ORDER
The Court having granted certiorari in this case and having heard argument on the issues presented in the appellant’s brief; and
It appearing that Maryland Rule 813 inhibits the Court from considering the question raised in the appellant’s brief, but not raised in the certiorari petition, of whether any evidence was introduced at the sentencing hearing which was legally sufficient to prove the prior District of Columbia conviction relied upon for enhanced punishment under Md.Code (1982 Repl.Vol.) Art. 27, § 643B, it is this 4th day of May, 1984,
ORDERED, by the Court of Appeals of Maryland, that the case is dismissed as improvidently granted without prejudice to appellant’s right to seek post conviction relief under Code, Art. 27, § 645A.